Exhibit 99.1 N E W SR E L E A S E TALISMAN ENERGY SELLS NON-CORE DENMARK ASSETS FOR US$83 MILLION CALGARY, Alberta –April 25, 2008 – A wholly-owned subsidiary of Talisman Energy Inc. has entered into an agreement with Norwegian Energy Company ASA (Noreco) to sell all of its shares in Talisman Oil Denmark Limited for a consideration of US$83 million. “As we move into the early phases of Talisman’s new strategy, we will focus our portfolio on our core areas,” said John Manzoni, President and Chief Executive Officer. “This sale is fully in line with our emerging direction.” The Company’s interests in the Danish sector of the North Sea include 30% of License 6/95, which contains the producing Siri field.Talisman’s production from the Siri field for 2007averaged approximately 2,600 boe/d. Talisman’s proved reserves were 2.1 mmboe as of December 31, The sale, which is subject to the usual government consents, is expected to be completed later in the year. Talisman Energy Inc. is an independent upstream oil and gas company headquartered in Calgary, Alberta, Canada.The Company and its subsidiaries have operations in North America, the North Sea, Southeast Asia, and North Africa.
